DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-10 and 12-20 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 112(a).  Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 31 March 2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 13 of the remarks Applicant’s representative appears to take the position that the Brughton reference is silent as to the amended portion of the newly amended independent claims, specifically, “Brughton does not describe that the list of emails include only one email from each of the plurality of email threads.”  Further, Applicant’s representative appears to take the position that the Brezina reference does not cure the alleged deficiency of Brughton.
Examiner is of the position that the newly amended claim limitations, specifically the wherein clauses amended to the end of the independent claims are not supported by the specification and change the scope of the claims.  Examiner has applied new referenced to address the claims as amended detailed in the rejection provided below.
Claim Interpretation
	On page 13 of the remarks, after Applicant’s representative argued the newly amended claim limitations, Applicant states, “Each of independent claims 10 and 19, as amended, recites similar limitations as claim 1…”  Amended claim 19 does include the rolled up features of dependent claim 2, consistent with amended claims 1 and 10, however claim 19 does not include the claim limitation, …wherein the list of emails include only one email from each of the plurality of email threads specifically argued by the Applicant’s representative in the remarks.  Examiner is interpreting this as an accidental omission based on the Applicant stating that claim 19 recites similar limitations as claim 1.  If this is in error then claim 19 should be rejected under the same rationale as previously provided on 01 December 2020 for claims 1 and now cancelled claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains wherein the list of emails include only one email from each of the plurality of email threads is not supported in the specification.  On page 11 of the remarks, as support for the claim amendments, Applicant’s representative cites to the specification at paragraph [0035] and Figure 5, however neither section provides support for restricting a list of emails to comprise only one email from each email thread.  
Claims 3-9, 12-18 and 20 are rejected under 35 U.S.C. 112(a) due to their dependency on claims 1, 10 and 19, respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brughton et al. U.S. Pub. No. 2008/0034354 (hereinafter “Brughton”) in view of Brezina et al. U.S. Pub. No. 2017/0171124 (hereinafter “Brezina”) in further view of Bombacino et al. U.S. Pub. No. 2013/0007139 (hereinafter “Bombacino”).
Regarding independent claim 1, Brughton discloses:
A computer-implemented method for identifying and notifying users of pending emails, the method comprising…(Brughton at paragraph [0032] discloses in part, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per-determined criteria for escalation, such as time-to-reply or customer value parameters...”  Additionally, Brughton at paragraph [0025] discloses pushing an immediate assistance contact to an agents desk in the foreground in a way the agent would notice [i.e., notifying].)

While Brughton at paragraphs [0032], [0036] and Figure 2 provided below discloses an email server working in conjunction with an email escalator, customer relation management application and customer value parameters stored in a database, which Examiner is interpreting as task metadata:

    PNG
    media_image1.png
    670
    597
    media_image1.png
    Greyscale

 Brughton does not disclose task metadata describing one or more tasks pending to be completed, more specifically, Brughton does not disclose:
retrieving, by a cloud server, task metadata describing one or more tasks pending to be completed from a task database hosted by a task management server over a network, the task management server being a different server than the cloud server.
However, Brezina at paragraph [0051] teaches associating emails to pending task metadata.
Both the Brughton reference and the Brezina reference, in the cited sections are in the field of endeavor of associating emails with other content. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the associating of emails with customer content retrieved from a CRM as disclosed in Brughton with association of emails with tasks as taught in Brezina to facilitate in identifying information associated with an email (See Brezina at paragraph [0006]).
 
While Brughton at paragraph [0032] and [0102] discloses identifying a non-replied to email to escalate based on an association with that email to customer information contained in a CRM as well as timestamp information, Brughton does not disclose:
for each of the one or more tasks, determining based on the task metadata a plurality of user identifiers (IDs) identifying one or more source contacts and one or more target contacts, determining based on the user IDs one or more source email domains for the one or more source contacts, and one or more target email domains for the one or more target contacts, accessing an email server associated with the task over the network to retrieve email metadata describing a plurality of emails associated with the task based on the source and target email domains, the email server being a separate server than the cloud server and the task management server, identifying a plurality of email threads associated with the task based on the email metadata, each email thread including one or more emails…
Examiner notes, as per the claim language that an email thread may be limited to a single email.  Brezina in paragraph [0051] teaches in part, synchronizing emails with task management systems based on in part sender information.  Brezina teaches in part the following:
The system may automatically associate received email attachments to tasks based on, without limitation, file metadata including, for example, file naming conventions (e.g. all documents with "_ProductLaunch2008" as part of its filename are associated to a 2008 Product Launch Task), file descriptions, file keywords, and file mime type, subject(s) who sent the attachment (e.g. all email attachments received from Vendor ABC is related to the Product Sourcing Task), and email content and machine training/learning (e.g., over time the system learns that the existence of certain keywords in an email delivering the document attachment results in the attachment being associated with certain task(s)).

Additionally, Brezina at paragraph [0006] teaches email metadata and at paragraph [0109] interfacing with an online email server.  Lastly, Brezina at paragraph [0027] teaches matching emails to participants by sender and Brezina at [0103] teaches synchronizing contact info extracted from an email with third party information management systems.

for each of the email threads, identifying a latest email within the email thread based on a timestamp of the email that was sent by a user ID associated with one of the target email domains, determining that the latest email has not been replied by a user ID associated with any one of the source email domains (Brughton at paragraph [0032] discloses in part, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per-determined criteria for escalation, such as time-to-reply or customer value parameters…”  Examiner is of the position that if Brughton is evaluating whether to escalate an email based on an elapsing time to reply, no reply to the email has been sent and the time the email was received is being tracked.)

Brughton does not disclose:
performing a content analysis on content of the latest email using a machine-learning model.
However, Brezina at paragraph [0051] teaches in part, “In some implementations, the participant may synchronize email attachments to project management or task management systems…and email content and machine training/learning (e.g., over time the system learns that the existence of certain keywords in an email delivering the document attachment results in the attachment being associated with certain task(s)).”

While Brughton at paragraph [0025] discloses notifying an agent of a contact, Brughton does not disclose:
transmitting a notification to one or more source email addresses associated with the task.
However, Brezina at paragraph [0133] teaches setting up email notifications.

While Brughton at paragraph [0026] discloses routing emails to an immediate assistance tier, Examiner is interpreting the tiers as comprising a list of emails or items, based on a plurality of factors, more specifically, “The subsequent routing can be based on one or more routing criteria, including factors defined by the contact center owner or subscriber, such as priority, access phone numbers, and time-out periods, and environmental factors such as contact activity.”  And Brughton at paragraph [0056] discloses placing an escalated email in a high priority queue, Brughton does not disclose:
creating a list of emails from the plurality of email threads associated with the one or more tasks based on the notification associated with each email thread, wherein the list of emails include only one email from each of the plurality of email threads.
 However, Bombacino in the Abstract teaches emailing tasks and maintaining a logical thread list and updating a task status in the thread list as a result of a recipient response (i.e., a single thread list entry for each thread).
Both the Brughton reference and the Bombacino reference, in the cited sections cited by the Examiner are in the field of task management.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the associating of emails with a task queue as disclosed in Brughton with task thread list taught in Bombacino to facilitate in efficient task tracking.

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton discloses:
removing one or more emails with a timestamp more recent than a preconfigured timestamp from consideration in creating the list of email (Brughton at paragraph [0032] discloses in part, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per -determined criteria for escalation, such as time-to -reply or customer value parameters.”  Examiner is interpreting the above cited portion of Brughton as disclosing if an email does not exceed a time to reply parameter, in other words it is too recent, then the email is removed from the list of those emails to be escalated.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton as modified with Brezina discloses:
wherein each email in the list of emails includes metadata of the email without a body, the metadata including one or more of the following: a timestamp, a sender and a receiver, a source email domain, a target email domain, and a subject line (Brughton at paragraph[0003] discloses a media type including an email.  Brughton at paragraph [0030] discloses in part, “Origin and destination information now is consistently collected from all media types.”  Examiner is of the position origin and destination reads on, one or more of the following…a sender and a receiver.  Additionally, Brughton at paragraph [0032] discloses in part, “…collects information about the email (customer, priority etc.) and passes this to the email subsystem.”  Lastly, Brughton at paragraph [0110] discloses in part, “The business logic used by the iCC for a subscriber is defined through an email manager, a workflow editor, and an administrative interface. The email manager is used to create email rules that route email contacts into various predefined mailboxes. These rules may reference text in the from, to, subject and body of the message as well as make database queries.”  Examiner is of the position that the emphasized section in the above citation illustrates the ICC may use the body of a message in routing emails but does necessitate it, thus the above citation reads on without a body.  While, Brughton discloses collecting information about an email and passing said information to a subsystem Brughton does not explicitly disclose collecting metadata of the email.  However, Brezina at paragraph [0006] teaches extracting metadata from an email.)
 
Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Brughton as modified with Brezina discloses:
wherein the body of each email in the list of email is to be retrieved from either the database or the task database prior to being analyzed by the machine learning model (As illustrated in the rejection of claim 1, Examiner is relying on the Brezina reference at paragraph [0051] to teach machine learning on email content.  Broughton at paragraph [0110] discloses in part, “The email manager is used to create email rules that route email contacts into various predefined mailboxes. These rules may reference text in the from, to, subject and body of the message as well as make database queries.”  Additionally, Brezina at paragraph [0059] teaches in part, “In some implementations, stored with the content of the web pages may include the metadata associated with the source of the hyperlink including, without limitation, the body text of the email, subject, sender, recipient, email date…”  Examiner is of the position that in order for email content to be analyzed by a machine learning model, it must first be collected [i.e., retrieved…prior to being analyzed].)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton discloses:
transmitting the list of emails to a graphical user interface for display and for the user to respond to (Brughton at paragraph [0006] discloses in part, “The agent desktop presents the contact to the agent for processing. The workflow engine also creates a workflow for an agent to control the allocation of the agent to contacts.”  Additionally, Brughton at paragraph [0036] discloses in part, “The agent desktop 229 integrates the separate user interfaces into a single coherent interface that presents the agent with immediate assistance contacts as foreground tasks and deferred contacts as background tasks.”  Examiner is interpreting Brughton at paragraph [0036 disclosing presenting an agent with a plurality of immediate assistance contacts as foreground tasks as presenting a list to an agent.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton discloses:
wherein emails in the plurality of email threads exchanged between the one or more source email domains and the one or more target email domains are retrieved from the task database in response to the user logging on to an application with the graphical user interface (Brughton at paragraph [0026] discloses in part, “Events that trigger a workflow include a new call arriving at the contact center or an agent logging in.”)

Regarding independent claim 10, claim 10 is rejected under the same rationale as claim 1.  With respect to the claim limitations reciting a non-transitory machine-readable storage medium…storing instructions…executed by a processor… (See Brughton at paragraphs [0149]-[0150].)

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claim 10 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10-11 and 13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claims 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 16, all of the particulars of claim 10 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of the system claim, more specifically a processor and a memory coupled to the processor… (See Brughton at paragraphs [0149]-[0150].)

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claims 3.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brughton in view of Brezina in view of Bombacino in further view of Smith et al. U.S. Pub. No. 2017/0220596 (hereinafter “Smith”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Brughton at paragraph [0032] discloses, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per-determined criteria for escalation”, in other words, while Brughton does disclose periodic synchronization of emails, Brughton does not explicitly disclose synchronization with a cloud server, more specifically, Brughton does not disclose:
wherein emails in the plurality of email threads exchanged between the one or more source email domains and the one or more target email domains are retrieved from a database in the cloud server, wherein the database is periodically synchronized with an activity database server that stores emails of users.
However, Smith at paragraph [0002] teaches synchronization of email messages between a device and a cloud server.
Both the Brughton reference and the Smith reference, in the cited sections are in the field of endeavor of synchronizing email messages.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the period checking of a mailbox for new emails disclosed in Brughton with the synchronization of email messages between a device and a server as taught in Smith to facilitate in event detection (See Smith at paragraph [0026]).
 
Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brughton in view of Brezina in view of Bombacino  in view of Ossia et al. U.S. Pub. No. 2016/0337300 (hereinafter “Ossia”) in further view of Zadeh et al. U.S. Pub. No. 2014/0201126 (hereinafter “Zadeh”).
Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  While Brughton at paragraph [0032] discloses determining whether an email reply is needed, and Brezina at paragraph [0051] teaches machine/learning and training with respect to email content related to tasks, Brughton as modified does not disclose training a model with respect to whether a reply to an email is needed, more specifically, Brughton does not disclose:
wherein the machine learning model is a neural network model trained to determine whether a user needs to reply to an email based on contents of a body of the email.
However, Ossia at paragraphs [0025] – [0026] teaches a machine learning model trained on email messages, further Ossia teaches in part, “The insight module 122 may then be configured to display the insight and insight category in association with the email message through a user experience associated with the communication service 120. For example, the insight module 122 may display "reply needed" in association with the email message.”
Both the Brughton reference and the Ossia reference, in the cited sections are in the field of endeavor of making determinations with respect to email messages.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the making a determination as to whether an immediate response is needed with respect to an email based on a plurality of factors as disclosed in Brughton with the training of a machine learning model on email messages to make a determination in part if a reply is needed with respect to an email message as taught in Ossia to facilitate in parsing through a high volume of communications (See Ossia at paragraph [0001]).
However, Brughton as modified with Ossia does not disclose a neural network model.
Zadeh at paragraph [2738] teaches, “In one embodiment, the training on the system to learn the patterns is done using e.g. a neural network system, e.g. to analyze the emails or contents, e.g. to classify, to properly place the file or email or image in a correct folder or super-folder, even if the user makes a mistake for placement, with an optional feature, e.g. for warning or emailing or messaging to the user, if that happens.”
Both the Brughton reference and the Zadeh reference, in the cited sections are in the field of endeavor of categorizing emails.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of a machine learning model to determine whether a reply to an email is needed as disclosed in Brughton as modified, with the use of a neural network system in analyzing of email content to properly categorize email as taught in Zadeh to facilitate in extracting useful information from email content.

Regarding dependent claim 18, all of the particulars of claim 10 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0026923
In the Abstract and Paragraph [0130] as it relates to email and task management and recording a reply time for an email (i.e., not yet responded to) as a task.
20170083179
Paragraph [0148] as it relates to a task manager storing a copy on an email message to be replied to.
2008/0270761
Paragraph [0016] as it relates to Microsoft Outlook conducting task and contact management and operating in conjunction with Microsoft Exchange and detecting a reply on an email thread and creating an event.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154